Exhibit 10.3


THE CLOROX COMPANY
2005 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AWARD AGREEMENT


NOTICE OF STOCK OPTION GRANT
The Clorox Company, a Delaware company (the “Company”), grants to the Optionee
named below an option (the “Option”) to purchase, in accordance with the terms
of The Clorox Company 2005 Stock Incentive Plan (the “Plan”) and this
nonqualified stock option agreement (the “Agreement”), the number of shares of
Common Stock of the Company (the “Shares”) at the exercise price per share (the
“Exercise Price”) set forth as follows:


OPTIONEE:
(refer to UBS Financial Services Inc. (“UBS”) account for details)
OPTIONS GRANTED:
(refer to UBS account for details)
GRANT ID:
(refer to UBS account for details)
EXERCISE PER SHARE:
(refer to UBS account for details)
DATE OF GRANT:
(refer to UBS account for details)
EXPIRATION DATE:
Ten years from Date of Grant
VESTING SCHEDULE:
25% on each of the first four anniversaries of the Date of Grant



AGREEMENT


1.
Grant of Option. The Company hereby grants to the Optionee the Option to
purchase the Shares at the Exercise Price, subject to the terms, definitions and
provisions of the Plan and this Agreement. All terms, provisions, and conditions
applicable to the Option set forth in the Plan and not set forth herein are
incorporated by reference. To the extent any provision hereof is inconsistent
with a provision of the Plan, the provisions of the Plan will govern. All
capitalized terms that are used in this Agreement and not otherwise defined
herein shall have the meanings ascribed to them in the Plan.



2.
Exercise of Option.



a.
Right to Exercise. This Option shall be exercisable prior to the expiration date
set forth above (the “Expiration Date”), in accordance with the vesting schedule
set forth above (the “Vesting Schedule”) and with the applicable provisions of
the Plan and this Agreement. Except as otherwise specifically provided in this
Agreement, in no event may this Option be exercised after the Expiration Date.
Although vested within the meaning of Section 83 of the Internal Revenue Code
since no substantial risk of forfeiture exists once the options become
exercisable according to the Vesting Schedule above, the Options will not be
earned until the Optionee has fulfilled all of the conditions precedent set
forth in this Agreement, including, but not limited to, the obligations set
forth in Sections 7(b), 7(c), 7(d), 7(e) and Section 8, and the Optionee shall
have no right to retain the Shares or the value thereof upon vesting or exercise
of the Options until all conditions precedent have been satisfied.

 
b.
Method of Exercise. This Option shall be exercisable only by delivery of an
exercise notice (the “Exercise Notice”), available on the UBS website, the
Company’s designee, which shall state the election to exercise the Option, the
whole number of vested Shares in respect of which the Option is being exercised
and such other provisions as may be required by the Committee. Such Exercise
Notice shall be signed by the Optionee and shall be delivered by mail or fax, to
the Company’s designee accompanied by payment of the Exercise Price. The Company
may require the Optionee to furnish or execute such other documents as the
Company shall reasonably deem necessary (1) to evidence such exercise and (2) to
comply with or satisfy the requirements of the Securities Act of 1933, as
amended, the Exchange Act, or any Applicable Laws.





--------------------------------------------------------------------------------




The Option shall be deemed to be exercised upon receipt by the Company’s
designee of such written notice accompanied by the Exercise Price.


No Shares will be issued pursuant to the exercise of the Option unless such
issuance and such exercise shall comply with all Applicable Laws. Assuming such
compliance, for income tax purposes, the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.


c.
Taxes. Pursuant to Section 16 of the Plan, the Committee shall have the power
and the right to deduct or withhold, or require the Optionee to remit to the
Company, an amount sufficient to satisfy any applicable tax withholding
requirements applicable to this Option. The Committee may condition the issuance
of Shares upon the Optionee’s satisfaction of such withholding obligations. The
Optionee may elect to satisfy all or part of such withholding requirement by
tendering previously-owned Shares or by having the Company withhold Shares
having a Fair Market Value equal to the minimum statutory tax withholding rate
that could be imposed on the transaction (or such other rate that will not
result in a negative accounting impact) or in such other manner as is acceptable
to the Company. Such election shall be irrevocable, made in writing, signed by
the Optionee, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.



3.
Method of Payment. Pursuant to Section 6(f) of the Plan and subject to such
limitations as the Committee may impose (including prohibition of one or more of
the following payment methods), payment of the Exercise Price may be made in
cash or by check, Shares or a combination thereof.



4.
Termination of Employment or Service and Expiration of Exercise Period.



a.
Termination of Employment or Service. If the Optionee’s employment or service
with the Company and its Subsidiaries is terminated, the Optionee may exercise
all or part of this Option prior to the expiration dates set forth in paragraph
(b) herein, but only to the extent that the Option had become vested before the
Optionee’s employment or service terminated. Notwithstanding the above, if the
Optionee’s termination of employment or service (1) is due to Retirement and is
more than 6 months from the Date of Grant set forth in this Agreement, or (2) is
due to death or Disability, the Option shall become 100% vested and shall remain
exercisable until the expiration dates determined pursuant to paragraph (b) of
this Section.



When the Optionee’s employment or service with the Company and its Subsidiaries
terminates (except when due to Retirement, death or Disability), this Option
shall expire immediately with respect to the number of Shares for which the
Option is not yet vested. If the Optionee dies after termination of employment
or service, but before the expiration of the Option, all or part of this Option
may be exercised (prior to expiration) by the personal representative of the
Optionee or by any person who has acquired this Option directly from the
Optionee by will, bequest or inheritance, but only to the extent that the Option
was vested and exercisable upon termination of the Optionee’s employment or
service.


b.
Expiration of Exercise Period. Upon termination of the Optionee’s employment or
service with the Company and its Subsidiaries, the Option shall expire on the
earliest of the following occasions:



i.
The Expiration Date;



ii.
The date ninety (90) days following the termination of the Optionee’s employment
or service for any reason other than Cause, death, Disability, or Retirement;



iii.
The date one year following the termination of the Optionee’s employment or
service due to death or Disability;







--------------------------------------------------------------------------------




iv.
The date five (5) years following the termination of the Optionee’s employment
or service due to Retirement, provided the Optionee’s Retirement is more than 6
months from the Date of Grant set forth in this Agreement; or



v.
The date of termination of the Optionee’s employment or service for Cause.



c.
Definition of “Retirement.” For purposes of this Agreement, the Optionee’s
employment or service shall be deemed to have terminated due to “Retirement” if
the Optionee terminates employment or service as an Employee for any reason,
including Disability (but other than for Cause) after (1) twenty (20) or more
years of “vesting service,” which solely for purposes of this Agreement, shall
be calculated under Article III of The Clorox Company 401(k) Plan (the “401(k)
Plan”) entitled “Service” along with any other relevant provisions of the 401(k)
Plan necessary or desirable to give full effect thereto, or any successor
provisions, regardless of the status of the Optionee with respect to the 401(k)
Plan (“Vesting Service”), or (2) attaining age fifty-five (55) with ten (10) or
more years of Vesting Service.



d.
Definition of “Disability.” For purposes of this Agreement, the Optionee’s
employment shall be deemed to have terminated due to the Optionee’s Disability
if the Optionee is entitled to long-term disability benefits under the Company’s
long-term disability plan or policy, as in effect on the date of termination of
the Optionee’s employment.



5.
Change in Control. Upon the occurrence of a Change in Control, unless otherwise
specifically prohibited under Applicable Laws or by the rules and regulations of
any governing governmental agencies or national securities exchanges, the Option
shall become 100% vested and immediately exercisable, unless such Option is
assumed, converted or replaced by the continuing entity; provided, however, that
in the event the Participant’s employment is terminated without Cause or by the
Participant for Good Reason upon or within twenty-four (24) months following
consummation of a Change in Control, any replacement awards will become
immediately exercisable. For purposes of this Agreement, the term “Good Reason”
shall have the meaning set forth in any employment agreement or severance
agreement or policy applicable to the Optionee. If the Optionee is not a party
to any agreement or covered by a policy in which a definition of “Good Reason”
is provided, then the following definition shall apply:



“Good Reason” means resignation of the Optionee in connection with the
occurrence of any of the following events without the Optionee’s written consent
(provided that notice of such event is provided within 90 days following the
first occurrence thereof):


a.
The assignment to the Optionee of any duties inconsistent in any material
respect with the Optionee’s position (including offices, titles and reporting
requirements), authority, duties or responsibilities as they existed at any time
during the 120-day period immediately preceding the Change in Control, or any
other action by the Company which results in a material diminution in such
position, authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of notice thereof given by the
Optionee; or



b.
Any material reduction by the Company of the Optionee’s Base Salary or bonus
target, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Optionee; or



c.
The Company requires the Optionee to be based at any office or location which
increases his commute by more than 50 miles from his commute immediately prior
to the Change in Control.



Any notice provided by the Optionee under this “Good Reason” provision shall
mean a written notice which (1) indicates the specific termination provision in
the Good Reason definition relied upon, (2) to the extent applicable, sets forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Optionee’s employment under the provision so indicated and
(3) the Optionee’s intended separation date




--------------------------------------------------------------------------------




if the Company does not cure the issue (which date shall be not less than thirty
(30) days after the giving of such notice).


6.
Transferability of Option. This Option shall not be transferable by the Optionee
other than by will or the laws of descent and distribution, and the Option shall
be exercisable during the Optionee’s lifetime only by the Optionee or on his or
her behalf by the Optionee’s guardian or legal representative.



7.
Protection of Trade Secrets and Limitations on Exercise.



a.
Definitions.



i.
“Affiliated Company” means any organization controlling, controlled by or under
common control with the Company.



ii.
“Confidential Information” means the Company’s technical or business or
personnel information not readily available to the public or generally known in
the trade, including inventions, developments, trade secrets and other
confidential information, knowledge, data and know-how of the company or any
Affiliated Company, whether or not they originated with the Optionee, or
information which the Company or any Affiliated Company received from third
parties under an obligation of confidentiality.



iii.
“Conflicting Product” means any product, process, machine, or service of any
person or organization, other than the Company or any Affiliated Company, in
existence or under development that (1) resembles or competes with a product,
process, machine, or service upon or with which the Optionee shall have worked
during the two years prior to the Optionee’s termination of employment with the
Company or any Affiliated Company or (2) with respect to which during that
period of time the Optionee, as a result of his/her job performance and duties,
shall have acquired knowledge of Confidential Information, and whose use or
marketability could be enhanced by application to it of Confidential
Information. For purposes of this section, it shall be conclusively presumed
that the Optionee has knowledge of information to which s/he has been directly
exposed through actual receipt or review of memorandum or documents containing
such information or through actual attendance at meetings at which such
information was discussed or disclosed.



iv.
“Conflicting Organization” means any person or organization that is engaged in
or about to become engaged in research on or development, production, marketing
or selling of a Conflicting Product.



b.
Right to Retain Shares Contingent on Protection of Confidential Information. In
partial consideration for the award of this Option, the Optionee agrees that at
all times, both during and after the term of the Optionee’s employment with the
Company or any Affiliated Company, to hold in the strictest confidence, and not
to use (except for the benefit of the Company at the Company’s direction) or
disclose (except for the benefit of the Company at the Company’s direction),
regardless of when disclosed to the Optionee, any and all Confidential
Information of the Company or any Affiliated Company. The Optionee understands
that for purposes of this Section 7(b), Confidential Information further
includes, but is not limited to, information pertaining to any aspect of the
business of the Company or any Affiliated Company which is either information
not known (or known as a result of a wrongful act of the Optionee or of others
who were under confidentiality obligations as to the item or items involved) by
actual or potential competitors of the Company or other third parties not under
confidentiality obligations to the Company. If, prior to the expiration of the
Option or at any time within one (1) year after the date of exercise of all or
any portion of the Option, the Optionee discloses or uses, or threatens to
disclose or use, any Confidential Information other than in the course of
performing authorized services for the Company (or any Affiliated Company), the
unexercised portion of the Option, whether vested or not, will be immediately
forfeited and cancelled, and the Optionee shall immediately return to the
Company the Shares or the pre-tax income derived from any disposition of the
Shares.







--------------------------------------------------------------------------------




c.
No Interference with Customers or Suppliers. In partial consideration for the
award of this Option, in order to forestall the disclosure or use of
Confidential Information as well as to avoid the Optionee’s intentional
interference with the contractual relations of the Company or any Affiliated
Company, the Optionee’s intentional interference with prospective economic
advantage of the Company or any Affiliated Company and to promote fair
competition, the Optionee agrees that the Optionee’s right to exercise this
Option is contingent upon the Optionee refraining, prior to the expiration of
the Option and for a period of one (1) year after the date of exercise, for
himself/herself or any third party, directly or indirectly, from using
Confidential Information to (1) divert or attempt to divert from the Company (or
any Affiliated Company) any business of any kind in which it is engaged, or (2)
intentionally solicit its customers with which it has a contractual relationship
as to Conflicting Products, or interfere with the contractual relationship with
any of its suppliers or customers (collectively, “Interfere”). If, during the
term of the Option or at any time within one (1) year after the date of exercise
of all or any portion of the Option, the Optionee breaches his/her obligation
not to Interfere, the Optionee’s right to the Shares upon exercise of the Option
shall not have been earned and the unexercised portion of the Option, whether
vested or not, will be immediately cancelled, and the Optionee shall immediately
return to the Company any Shares acquired upon exercise of the Option or the
pre-tax income derived from any disposition of such Shares. For avoidance of
doubt, the term “Interfere” shall not include any advertisement of Conflicting
Products through the use of media intended to reach a broad public audience
(such as television, cable or radio broadcasts, or newspapers or magazines) or
the broad distribution of coupons through the use of direct mail or through
independent retail outlets. THE OPTIONEE UNDERSTANDS THAT THIS PARAGRAPH IS NOT
INTENDED TO AND DOES NOT PROHIBIT THE CONDUCT DESCRIBED, BUT PROVIDES FOR THE
CANCELLATION OF THE UNEXERCISED PORTION OF THE OPTION AND A RETURN TO THE
COMPANY OF THE SHARES OR THE GROSS TAXABLE PROCEEDS OF SHARES ISSUED UPON AN
EXERCISE OF THE OPTION IF THE OPTIONEE SHOULD CHOOSE TO VIOLATE THIS “NO
INTERFERENCE WITH CUSTOMERS OR SUPPLIERS” PROVISION PRIOR TO THE EXPIRATION OF
THE OPTION OR WITHIN ONE (1) YEAR AFTER EXERCISE.



d.
No Solicitation of Employees. In partial consideration for the award of this
Option, in order to forestall the disclosure or use of Confidential Information,
as well as to deter the Optionee’s intentional interference with the contractual
relations of the Company or any Affiliated Company, the Optionee’s intentional
interference with prospective economic advantage of the Company or any
Affiliated Company, and to promote fair competition, the Optionee agrees that
the Optionee’s right to exercise this Option is contingent upon the Optionee
refraining, prior to the expiration of the Option and for a period of one (1)
year after the date of exercise, for himself/herself or any third party,
directly or indirectly, from soliciting for employment any person employed by
the Company, or by any Affiliated Company, during the period of the solicited
person’s employment and for a period of one (1) year after the termination of
the solicited person’s employment with the Company or any Affiliated Company
(collectively “Solicit”). If, during the term of the Option or at any time
within one (1) year after the date of exercise of all or any portion of the
Option, the Optionee breaches his/her obligation not to Solicit, the Optionee’s
right to the Shares upon exercise of the Option shall not have been earned and
the unexercised portion of the Option, whether vested or not, will be
immediately cancelled, and the Optionee shall immediately return to the Company
any Shares acquired upon exercise of the Option or the pre-tax income derived
from any disposition of such Shares. THE OPTIONEE UNDERSTANDS THAT THIS
PARAGRAPH IS NOT INTENDED TO AND DOES NOT PROHIBIT THE CONDUCT DESCRIBED, BUT
PROVIDES FOR THE CANCELLATION OF THE UNEXERCISED PORTION OF THE OPTION AND A
RETURN TO THE COMPANY OF THE SHARES OR THE GROSS TAXABLE PROCEEDS OF SHARES
ISSUED UPON AN EXERCISE OF THE OPTION IF THE OPTIONEE SHOULD CHOOSE TO VIOLATE
THIS NON-SOLICITATION OF EMPLOYEES PROVISION PRIOR TO THE EXPIRATION OF THE
OPTION OR WITHIN ONE (1) YEAR AFTER EXERCISE.



e.
Injunctive and Other Available Relief. By acceptance of this Option, the
Optionee acknowledges that, if the Optionee were to breach or threaten to breach
his/her obligation hereunder not to Interfere or Solicit or not to disclose or
use any Confidential Information other than in the course of performing
authorized services for the Company (or any Affiliated Company), the harm caused
to the Company by such breach or





--------------------------------------------------------------------------------




threatened breach would be, by its nature, irreparable because, among other
things, damages would be significant and the monetary harm that would ensue
would not be able to be readily proven, and that the Company would be entitled
to injunctive and other appropriate relief to prevent threatened or continued
breach and to such other remedies as may be available at law or in equity. To
the extent not prohibited by law, any cancellation of the Option pursuant to any
of Sections 7(b) through 7(d) above shall not restrict, abridge or limit in any
fashion the types and scope of injunctive and other available relief to the
Company. Notwithstanding any provision of this Agreement to the contrary,
nothing under this Agreement shall limit, abridge, modify or otherwise restrict
the Company (or any Affiliated Company) from pursuing any or all legal,
equitable or other appropriate remedies to which the Company may be entitled
under any other agreement with the Optionee, any other plan, program, policy or
arrangement of the Company (or any Affiliated Company) under which the Optionee
is covered or participates, or any applicable law, all to the fullest extent not
prohibited under applicable law.


f.
Permitted Reporting and Disclosure. Notwithstanding any language in this
Agreement to the contrary, nothing in this Agreement prohibits Optionee from
reporting possible violations of federal law or regulation to any governmental
agency or governmental entity, or making other disclosures that are protected
under federal law or regulation; provided, that, in each case such
communications and disclosures are consistent with applicable law.
Notwithstanding the foregoing, under no circumstance is Optionee authorized to
disclose any information covered by the Company’s attorney-client privilege or
attorney work product or the Company’s trade secrets without prior written
consent of the Company’s General Counsel. Any reporting or disclosure permitted
under this Section 7(f) shall not result in the cancellation of Options.
Optionee is entitled to certain immunities from liability under state and
federal law for disclosing trade secrets if the disclosure was made to report or
investigate an alleged violation of law, subject to certain conditions. Please
see the Company’s Confidential Information Policy for further details.



8.
Right to Retain Shares Contingent on Continuing Non-Conflicting Employment. In
partial consideration for the award of this Option in order to forestall the
disclosure or use of Confidential Information, as well as to deter the
Optionee’s intentional interference with the contractual relations of the
Company or any Affiliated Company, the Optionee’s intentional interference with
prospective economic advantage of the Company or any Affiliated Company, and to
promote fair competition, the Optionee agrees that the Optionee’s right to
exercise this Option is contingent upon the Optionee refraining, prior to the
expiration of the Option and for a period of one (1) year after the date of
exercise, from rendering services, directly or indirectly, as director, officer,
employee, agent, consultant or otherwise, to any Conflicting Organization except
a Conflicting Organization whose business is diversified and that, as to that
part of its business to which the Optionee renders services, is not a
Conflicting Organization, provided that the Company shall receive separate
written assurances satisfactory to the Company from the Optionee and the
Conflicting Organization that the Optionee shall not render services during such
period with respect to a Conflicting Product. If, prior to the expiration of the
Option or at any time within one (1) year after the date of exercise of all or
any portion of the Option, the Optionee shall render services to any Conflicting
Organization other than as expressly permitted herein, the Optionee’s right to
the Shares upon exercise of the Option shall not have been earned and the
unexercised portion of the Option, whether vested or not, will be immediately
cancelled, and the Optionee shall immediately return to the Company any Shares
acquired upon exercise of the Option or the pre-tax income derived from any
disposition of such Shares. THE OPTIONEE UNDERSTANDS THAT THIS PARAGRAPH IS NOT
INTENDED TO AND DOES NOT PROHIBIT THE OPTIONEE FROM RENDERING SERVICES TO A
CONFLICTING ORGANIZATION, BUT PROVIDES FOR THE CANCELLATION OF THE UNEXERCISED
PORTION OF THE OPTION AND A RETURN TO THE COMPANY OF THE SHARES OR THE GROSS
TAXABLE PROCEEDS OF SHARES ISSUED UPON AN EXERCISE OF THE OPTION IF THE OPTIONEE
SHOULD CHOOSE TO RENDER SUCH SERVICES PRIOR TO THE EXPIRATION OF THE OPTION OR
WITHIN ONE (1) YEAR AFTER EXERCISE.



9.
Repayment Obligation. In the event that (1) the Company issues a significant
restatement of financial results and (2) the Committee determines, in good
faith, that the Optionee’s fraud or misconduct was a significant contributing
factor to such restatement and (3) some or all of the Option that was granted
and/or vested prior to such restatement would not have been granted and/or
vested, as applicable, based upon the restated financial





--------------------------------------------------------------------------------




results, the Optionee shall immediately return to the Company the unexercised
portion of the Option and any Shares or the pre-tax income derived from any
disposition of the Shares previously received in upon exercise of the Option
that would not have been granted and/or vested based upon the restated financial
results. Notwithstanding anything herein to the contrary, in no event shall the
Repayment Obligation apply to any portion of the Option that vested more than
four years prior to the date the applicable restatement is announced. The
Company shall be able to enforce the Repayment Obligation by all legal means
available, including, without limitation, by withholding such amount from other
sums owed by the Company to the Optionee.


10.
Miscellaneous Provisions.



a.
Rights as a Stockholder. Neither the Optionee nor the Optionee’s transferee or
representative shall have any rights as a stockholder with respect to any Shares
subject to this Option until the Option has been exercised and Share
certificates have been issued to the Optionee, transferee or representative, as
the case may be.



b.
Choice of Law, Exclusive Jurisdiction and Venue. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The courts of the State of Delaware
shall have exclusive jurisdiction over any disputes or other proceedings
relating to this Agreement, and venue shall reside with the courts in New Castle
County, Delaware, including if jurisdiction shall so permit, the U.S. District
Court for the District of Delaware. Accordingly, the Optionee agrees that any
claim of any type relating to this Agreement must be brought and maintained in
the appropriate court located in New Castle County, Delaware, including if
jurisdiction will so permit, in the U.S. District Court for the State of
Delaware. The Optionee hereby consents to the jurisdiction over the Optionee of
any such courts and waives all objections based on venue or inconvenient forum.



c.
Modification or Amendment. This Agreement may be modified or amended by the
Board or the Committee at any time; provided, however, no modification or
amendment to this Agreement shall be made which would materially and adversely
affect the rights of the Optionee, without such Optionee’s written consent.



d.
Severability. In the event any provision of this Agreement shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Agreement, and this Agreement shall be construed
and enforced to reflect the intent of the parties to the fullest extent not
prohibited by law, and in the event that such provision is not able to be so
construed and enforced, then this Agreement shall be construed and enforced as
if such illegal or invalid provision had not been included. In amplification of
the preceding sentence, in the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall have the power to reduce the
time period or scope to the maximum time period or scope permitted by law.



e.
References to Plan. All references to the Plan shall be deemed references to the
Plan as may be amended.



f.
Headings. The captions used in this Agreement are inserted for convenience and
shall not be deemed a part of this Option for construction or interpretation.



g.
Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by the Optionee or by the Company forthwith to the Board or the
Committee, which shall review such dispute at its next regular meeting. The
resolution of such dispute by the Board or the Committee shall be final and
binding on all persons. It is the intention of the Company and the Optionee to
make the promises contained in this Agreement reasonable and binding only to the
extent that it may be lawfully done under existing applicable laws. This
Agreement and the Plan constitute the entire and exclusive agreement between the





--------------------------------------------------------------------------------




Optionee and the Company, and it supersedes all prior agreements or
understandings, whether written or oral, with respect to the grant of Options
set forth in this Agreement.


h.
Section 409A Compliance. To the extent applicable, it is intended that the Plan
and this Agreement comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and any related regulations or
other guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service (“Section 409A”). Any provision
of the Plan or this Agreement that would cause this Award to fail to satisfy
Section 409A shall have no force or effect until amended to comply with Section
409A, which amendment may be retroactive to the extent permitted by Section
409A.



i.
Agreement with Terms. Receipt of any benefits under this Agreement by the
Optionee shall constitute the Optionee’s acceptance of and agreement with all of
the provisions of this Agreement and of the Plan that are applicable to this
Agreement, and the Company shall administer this Agreement accordingly.





THE CLOROX COMPANY
                                
By: /s/ Benno Dorer


Its: Chairman and Chief Executive Officer




THE OPTIONEE ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT IS A UNILATERAL
CONTRACT AND THAT THE OPTIONEE’S RIGHT TO THE SHARES PURSUANT TO THE OPTION
HEREOF IS ACCEPTED AND EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE
COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER) AND BY COMPLIANCE WITH THE OPTIONEE’S VARIOUS
OBLIGATIONS UNDER THIS AGREEMENT. THE OPTIONEE FURTHER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE OPTIONEE
ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH THE OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE THE OPTIONEE’S EMPLOYMENT AT ANY TIME, FOR ANY REASON OR NO REASON,
WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT ADVANCE NOTICE EXCEPT AS MAY BE
REQUIRED BY APPLICABLE LAW.




The Optionee acknowledges that a copy of the Plan and Plan Information are
available for viewing on the Company’s internal HR website at
https://clxweb.clorox.com/hr/Pages/HRatClorox/HRContentPages/StockIncentiveProgram.aspx,
and the Company’s Annual Report and Proxy Statement (the “Prospectus
Information”) are available for viewing on the Company’s Clorox website at
http://investors.thecloroxcompany.com/sec.cfm. The Optionee hereby consents to
receive the Prospectus Information electronically or, in the alternative, to
contact the HR Service Center at 1-800-709-7095 to request a paper copy of the
Prospectus Information. The Optionee represents that s/he is familiar with the
terms and provisions thereof, and hereby accepts this Agreement subject to all
of the terms and provisions thereof. The Optionee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of this Agreement. The Optionee acknowledges and hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan or this Agreement. The Optionee
further agrees to notify the Company upon any change in the residence address
indicated below.


Dated:______________________________ Signed:___________________________________
Optionee






--------------------------------------------------------------------------------






Residence Address:


___________________________________


___________________________________
















